        Case 1:15-cr-00095-AJN Document 3089 Filed 11/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                       11/13/20
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                –v–
                                                                  15-cr-95 (AJN)
  Fabian Morrison,
                                                                      ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court is in receipt of Defendant’s motion for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). Dkt. No. 3082. The Government is hereby ORDERED to respond to

Defendant’s motion for compassionate release by November 23, 2020. Defendant’s reply is due

by December 3, 2020.

       SO ORDERED.
                                                                               For Judge Nathan
 Dated: November 13, 2020
        New York, New York
                                               ____________________________________
                                                         ALISON J. NATHAN
                                                       United States District Judge
